Citation Nr: 1729844	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine and a thoracic spine disorder, claimed as a neck and upper back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersurg, Florida. 

Although a hearing before the Board was scheduled for February 2011, the Veteran did not appear, nor did he provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

In May 2011, the Board reopened and remanded this matter.  The matter was remanded for additional development in December 2013 and July 2016.  The July 2016 Board remand also noted that the Veteran had appealed service connection for hearing loss, tinnitus, and prostate cancer, but that a statement of the case (SOC) had not been issued.  The remand acknowledged Manlincon v. West, 12 Vet. App. 238 (1999), but noted that, unlike in Manlincon, in this case the RO was in the process of adjudicating the appeal, and that action by the Board at this time may serve to delay the RO's action on that appeal.  As such, the Board declined to take action.  As the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are still being actively developed separately by the RO, the Board continues to decline to take action on the appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required in this case.  The second page of a November 2008 statement from the Veteran states that he was treated for his back in the 1970s at a VA facility in Michigan.  These records have not been associated with the claims file, and are important for the resolution of the claim.  Upon remand, an attempt should be made to obtain records from any VA facility in Michigan, including archived paper records.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the November 2016 medical opinion is inadequate because it incorrectly indicates that the Veteran's service treatment records (STRs) do not document neck or back complaint during service, in spite of the fact that several STR records report back pain.  Upon remand, a supplemental medical opinion should be obtained that considers the back pain reported in the Veteran's STRs.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from all VA facilities in Michigan, to include treatment in the 1970s.  The request must include a search of any archived paper records. 

If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to an appropriate VA clinician and request a medical opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mid and upper back disability is related to service.  

The clinician is advised that the Veteran states his back and upper neck were injured during an incident where an aircraft door closed on him in 1965, and was later aggravated in 1967 when riding a roller coaster.  Although the Veteran's service treatment records (STRs) do not contain discussion of the Veteran's back or neck in connection with the 1965 door incident, there are several notations of back or neck pain during service, which the clinician must consider when forming his or her opinion.  Specifically, the Veteran's STRs contain a February 1965 notation of sore back, a September 1965 notation of back treatment, a May 1967 notation of back pain, July 1967 treatment for upper thoracic back strain, and a January 1969 notation of back pain when he coughes.   

Any opinion offered must be supported by a complete rationale, which contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




